Citation Nr: 1514924	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for right foot stress reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an increased (compensable) evaluation for her service-connected right foot stress reaction.  


FINDING OF FACT

Right foot stress reaction is manifested by subjective complaints of foot pain with increased discomfort after standing for more than 15 minutes, but with no objectively assessed impairment on the ability to work.  These symptoms do not meet the criteria for moderate impairment due to a right foot injury.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right foot stress reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

At the outset, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal stems from the Veteran's claim for such a benefit, which was received by VA in July 2011.  A VCAA notice letter was dispatched to the Veteran during the pendency of the claim in October 2011, which fully addressed the applicability of the VCAA to this issue and of VA's obligations to the appellant in developing the claim that satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice was provided prior to the initial adjudication of the claim in the December 2011 RO rating decision now on appeal, there is no defect in timing of the notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's Social Security Administration records and also clinical records pertaining to examination and treatment of her service-connected right foot disability for the appropriate rating period, commencing July 2010 to the present, have been obtained and associated with the claims file, including a VA-authorized examination of the disability at issue, which was conducted in October 2012.  These allow the Board to consider the applicability of a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has also reviewed the VBMS and Virtual VA electronic information databases for any additional pertinent records.  The aforementioned VA examination was performed by a VA physician who was familiar with the Veteran's pertinent clinical history.  The examiner provided adequate discussion of his clinical observations and rationales to support his individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VBMS and Virtual VA databases.  The examination is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Having been provided by VA with the opportunity to do so, neither the Veteran nor her representative has indicated that there was any further evidence to submit in support of her increased rating claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a compensable evaluation for right foot stress reaction.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).  

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40  and 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Here, the Veteran is service-connected for right foot stress reaction, which is rated under the criteria contained in Diagnostic Code 5284 of 38 C.F.R. § 4.71a, for evaluating foot injuries, which provides for the assignment of a 10 percent evaluation for foot injuries productive of moderate impairment.  A 20 percent evaluation is assigned for foot injuries productive of moderately severe impairment.  A 30 percent evaluation is assigned for foot injuries productive of severe impairment.  With actual loss of use of the foot, a 40 percent rating is assigned.  
The Board notes at this juncture that 38 C.F.R. § 4.71a also includes Diagnostic Codes to rate foot disabilities on the basis of arthritis (Diagnostic Code 5003), acquired flat foot or pes planus (Diagnostic Code 5276), bilateral weak foot characterized by atrophy of the musculature (Diagnostic Code 5277), acquired claw foot or pes cavus (Diagnostic Code 5278), metatarsalgia due to Morton's disease or Morton's neuroma (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), and  malunion/non-union of the tarsal or metatarsal bones (Diagnostic Code 5283).  As will be further discussed below, the Veteran's service-connected right foot stress reaction is not manifested by symptoms or clinical conditions that would appropriately permit the application of the aforementioned codes to rate her disability, including as analogous to her present condition.

By history, the Veteran entered active service in September 1988 and was medically discharged from service in April 1989, after having only served for approximately six months of duty, based upon the findings of an Army Physical Evaluation Board (PEB).  A military medical evaluation noted her failure to pass her physical training tests as part of basic military training.  As relevant, a bone scan in December 1988 showed increased activity in her right foot although an X-ray of the right foot showed no evidence of stress fracture.  The military medical authorities referred to the bone scan findings as indicative of a "stress reaction" and diagnosed her with right foot pain "most likely secondary to stress reactions without objective radiographic findings."  The Veteran was separated from service based upon the findings and recommendation of the PEB.

In October 1989, the RO granted service connection and a noncompensable evaluation for midshaft femoral stress reaction with right foot pain. This rating was confirmed and continued in a March 2004 Board decision.  

In July 2011, the Veteran reopened her claim for a rating increase for her noncompensably-rated service-connected right foot stress reaction.  Pertinent evidence of record includes an October 2012 VA examination report, which shows that the Veteran complained of subjective right foot pain with difficulty standing for periods above 15 minutes.  Examination revealed no objective findings of a flatfoot condition, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, a claw foot condition, malunion or non-union of the tarsal and metatarsal bones, or evidence of weak foot.  Arthritis was not indicated.  The Veteran did not require any ambulatory assistive devices to accommodate her right foot pain.  The examining physician opined that the Veteran's right foot disability did not have any objective impact on her ability to engage in work-related tasks, nor that there was such severe functional impairment associated with the right foot disability that no effective function remained and she would be equally well-served with amputation of her right foot and replacement with a prosthesis.  

The Board has considered the evidence discussed above, which is the only clinical evidence associated with the record that addresses the Veteran's right foot disability for the time period that is pertinent to the present claim (i.e., from July 2010, or one year prior to the date the Veteran's claim for a rating increase was received, to the present time, per 38 C.F.R. § 3.400(o)(2) (2014), which permits the effective date for a rating increase of up to one year prior to date of claim if it is factually ascertainable that the increase in severity of the disability at issue occurred within that period).  This evidence indicates that her service-connected right foot stress reaction is manifested only by subjective complaints of foot pain with increased discomfort after standing for more than 15 minutes.  However, there is no objectively assessed impairment of her ability to work due to her right foot pain, nor was there any clinical pathology or functional impairment identified.  The examination of record shows no limitation of motion, muscle atrophy, loss of strength or any other clinically identifiable basis upon which to assign a compensable evaluation.  Furthermore, the findings of the examination do not support evaluating the Veteran's right foot disability using the Diagnostic Code criteria for rating on the basis of arthritis, acquired flat foot or pes planus, bilateral weak foot characterized by atrophy of the musculature, acquired claw foot or pes cavus, metatarsalgia due to Morton's disease or Morton's neuroma, hallux valgus, hallux rigidus, hammer toe, or malunion/non-union of the tarsal or metatarsal bones, as none of these conditions are clinically demonstrated.  As such, the Board concludes that the Veteran's right foot stress reaction does not meet the criteria for moderate impairment due to a right foot injury that would warrant the assignment of a compensable 10 percent evaluation.  Her appeal is thusly denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of her service-connected right foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities (i.e., subjective right foot pain with discomfort after standing for more than 15 minutes).  She is not, however, competent to identify a specific level of impairment due to her disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of severity the Veteran's service-connected right foot disability has been provided by the VA medical professional who has objectively examined her in October 2012.  The medical findings directly address the criteria under which the right foot disability is evaluated.  The Board finds the October 2012 VA examination report to be the only competent, objective, and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board acknowledges that a claim for a rating in excess of the assigned schedular evaluations for the Veteran's service-connected right foot disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The United States Court of Appeals for Veterans' Claims (Court) has also held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves three steps. Thun v. Peake, 22 Vet. App. 111 (2008). First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected right foot stress reaction has presented such an unusual or exceptional disability picture at any time during the current appeal, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate that the Veteran is frequently hospitalized for this aforementioned service-connected orthopedic disability.  Furthermore, the clinical evidence objectively demonstrates that the right foot disability does not have significant impact, if any at all, on the Veteran's capacity to work, much less marked interference with her ability to work.  In this regard, the Board also notes that Social Security Administration (SSA) records associated with the Veteran's claims file show that she was deemed to be disabled for purposes of SSA benefits solely as a result of her nonservice-connected psychiatric illness (i.e., schizophrenia).  The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the right foot disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's right foot stress reaction, standing alone, causes marked interference with her employment capacity.  Higher ratings are available for this disability, but for the reasons described in this decision, these higher ratings are denied in each case.  The clinical evidence and VA physician's opinion fail to show that the disability picture created by the Veteran's right foot disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the noncompensable schedular rating presently assigned to this disability adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of this case for extraschedular consideration.  


ORDER

A compensable evaluation for right foot stress reaction is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


